April 29, 2016 money market FUNDS in the dreyfus family of funds Supplement to Current Summary Prospectuses, Prospectuses and Statements of Additional Information The Securities and Exchange Commission (SEC) has adopted new requirements for funds operating as money market funds (MMFs). The following is a summary of key features of the requirements as applicable to the funds. The funds intend to comply with all of the new requirements by the October 14, 2016 compliance date. Summary of Key Changes as a Result of the New Requirements Stable or Floating Net Asset Value (NAV) Government and Retail Money Market Funds – MMFs designated as "government" MMFs (Government MMFs) or "retail" MMFs (Retail MMFs) will continue to use the amortized cost method of valuing portfolio securities, which helps enable them to buy and sell their shares at a stable $1.00 per share net asset value (NAV). Institutional Money Market Funds – Other MMFs (Institutional MMFs) will buy and sell their shares at a "floating NAV," (i.e., a share price that may change from day to day reflecting typically small changes in the market-based values of their portfolio securities. The floating NAVs must be rounded to four decimal places (e.g., $1.0000) instead of the current two decimal places (i.e., $1.00). Liquidity Fees on Redemptions and Redemption Gates All Retail MMFs and Institutional MMFs will adopt policies and procedures to enable them to impose liquidity fees on redemptions and/or redemption "gates" (i.e., temporarily suspend redemption privileges) if a fund's weekly liquid assets (which include cash, government securities and securities readily convertible to cash within five business days) were to fall below a designated threshold, subject to the actions of the fund's governing board. Government MMFs are exempt from this requirement and will not impose liquidity fees or redemption gates. Liquidity fees and redemption gates are most likely to be imposed, if at all, during times of extraordinary market stress. Fund Classification Floating NAV Required (October 10, 2016)1 Ability to Use Liquidity Fees and Redemption Gates (October 14, 2016)2 Dreyfus BASIC Money Market Fund Retail No Yes Dreyfus California AMT-Free Municipal Cash Management Retail No Yes Dreyfus Cash Management Institutional Yes Yes Dreyfus Government Cash Management Government No No Dreyfus Government Securities Cash Management Government No No Dreyfus Institutional Cash Advantage Fund Institutional Yes Yes Dreyfus Institutional Preferred Government Money Market Fund Government No No Dreyfus Institutional Preferred Money Market Fund Institutional Yes Yes Dreyfus Institutional Preferred Treasury Securities Money Market Fund Government No No Dreyfus Institutional Treasury and Agency Cash Advantage Fund Government No No Dreyfus Institutional Treasury Securities Cash Advantage Fund Government No No Dreyfus Liquid Assets Retail No Yes Dreyfus Municipal Cash Management Plus Retail No Yes Dreyfus New York Municipal Cash Management Retail No Yes Dreyfus Prime Money Market Fund Retail No Yes Dreyfus Tax Exempt Cash Management Institutional Yes Yes Dreyfus Treasury & Agency Cash Management Government No No Dreyfus Treasury Securities Cash Management Government No No General AMT-Free Municipal Money Market Fund Retail No Yes General California Municipal Money Market Fund Retail No Yes General Government Securities Money Market Fund Government No No General Money Market Fund Retail No Yes General Municipal Money Market Fund Retail No Yes General New Jersey Municipal Money Market Fund Retail No Yes General New York AMT-Free Municipal Money Market Fund Retail No Yes General Treasury and Agency Money Market Fund Government No No General Treasury Securities Money Market Fund Government No No Government Money Market Portfolio Government No No NY 76180159v2 1 Anticipated compliance date is October 10, 2016. 2 Anticipated compliance date is October 14, 2016. The funds' boards have no current intention for the Government MMFs to impose liquidity fees and/or redemption gates, but the boards may reserve the ability to subject a Government MMF to a liquidity fee and/or redemption gate in the future after providing appropriate notice to shareholders. Government MMFs Each Government MMF will invest at least 99.5% of its total assets in cash, U.S. government securities and/or repurchase agreements collateralized solely by cash and/or government securities. Retail MMFs Each Retail MMF will adopt policies and procedures reasonably designed to limit all beneficial owners to natural persons (i.e., human beings and their personal retirement, savings and similar accounts (described below)). Investors in a Retail MMF that are not considered natural persons (e.g., businesses) are requested to exchange their shares for shares of a Government MMF or Institutional MMF or redeem their investments in the fund by September 1, 2016. Natural persons may invest, or continue to invest, in a Retail MMF directly, jointly with other natural persons or through certain tax-advantaged savings accounts, trusts and other retirement and investment accounts, which may include, among others: participant-directed defined contribution plans; individual retirement accounts; simplified employee pension arrangements; simple retirement accounts; custodial accounts; deferred compensation plans for government or tax-exempt organization employees; medical savings accounts; college savings plans; health savings account plans; ordinary trusts and estates of natural persons; or certain other retirement and investment accounts with ultimate investment authority held by the natural person beneficial owner, notwithstanding having an institutional decision maker making day to day decisions (e.g., a plan sponsor in certain retirement arrangements or an investment adviser managing discretionary investment accounts). · Effective July 1, 2016: o Only natural persons and their accounts will be permitted to purchase additional shares of Retail MMFs. o Any automatic investments in Retail MMFs associated with accounts that are not beneficially owned by natural persons will be terminated. o All dividends on shares in accounts that are not beneficially owned by natural persons will be paid in cash and not reinvested in fund shares. o Retail MMFs will not open any new accounts of which the beneficial owner is not a natural person. · Effective September 1, 2016: o A Retail
